Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1. The Applicant’s response to the office action filed on November 09, 2021 is acknowledged.
                                                Status of the Application
2. Claims 1 and 10 are pending under examination. Claims 2-9 and 11-20 have been canceled. The Applicant’s arguments and the amendment have been fully considered found persuasive for the following reasons.
Response to Arguments:
3.  The rejection of claims under 112, second paragraph has been withdrawn in view of the amendment.
4.  The rejection of claims under 112, first paragraph (new matter) has been withdrawn in view of the amendment.
5.  The rejection of claims under 35 USC 102(a)(1) as being anticipated by McKernan et al.  has been withdrawn in view of the amendment.
6. The rejection of claims under 35 USC 102(a)(1) as being anticipated by Honisch et al. has been withdrawn in view of the amendment.
                             New Rejections necessitated by the Amendment
                                                             Informalities
7.   The following informalities are noted:

          (i) claim 1 recites ‘VP72 virus’. It should have been VP72 gene.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
8.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN106521027A) published in 2017 (English translation, page 1-13) in view of CN107828913A1 (English translation, page 1-14) and Lorraine et al. (Mol. Cell. Probes., Vol. 30(2), p. 1-13, 2016).
Wang et al. teach a method of isothermal amplification (recombinase polymerase amplification) of African swine fever VP72 gene in a sample comprising: 
          providing an isothermal amplification reagent comprising a dry powder (lyophilized) reagent consisting of single binding protein, recombinase protein, a DNA polymerase, reconstitution buffer comprising magnesium acetate (MgAc) and primers and probe (blocked or extension interruption primer) for amplification of African swine fever VP72 gene wherein the primers consists of sequences of  SEQ ID NO: 1 and 2 and SEQ ID NO:3 (blocked or extension interruption primer) (claims 7-10 and paragraphs in section 1.1 to 1.5, paragraphs under embodiment 3 indicating reagents and primers for amplification of African swine fever VP72 gene, wherein the primer sequences as claimed having 100% homology with the primers and D-loop probe (blocked or extension interruption primer) as disclosed in the Wang et al. document (see the following sequence alinement).
For SEQ ID NO: 1

BDZ37848
ID   BDZ37848 standard; DNA; 32 BP.
AC   BDZ37848;
DT   27-JUL-2017  (first entry)
DE   ASFV DNA specific forward PCR primer(ASFV-RPA-F)SEQ ID 1.
KW   P72 gene; PCR; microorganism detection; primer; ss.
OS   African swine fever virus.
CC PN   CN106521027-A.
CC PD   22-MAR-2017.
CC PF   03-NOV-2016; 2016CN-10958832.
PR   03-NOV-2016; 2016CN-10958832.
CC PA   (CAGS ) INSPECTION & QUARANTINE TECHNOLOGY CENT.
CC PA   (BEIJ-) BEIJING SEAGULL BIOVENTURES & TECHNOLOGI.
CC PI   Wang J,  Liu L,  Sun X,  Ma F,  Yan H,  Zhang J;
DR   WPI; 2017-21054U/36.
CC PT   Primer and probe combination useful in kit and reagent for detecting African swine fever virus by real-time 
CC PS   Claim 1; SEQ ID NO 1; 14pp; Chinese.
CC   The present invention relates to a novel primer and probe used in a kit for detecting African swine fever virus (ASFV). The invention further provides: a kit comprising primer and probe combination; and a method for real-time isothermal recombinase polymerase amplification. The present sequence represents a real-time polymerase isothermal PCR primer, which 
is used in the invention for the amplification of ASFV DNA.
SQ   Sequence 32 BP; 12 A; 4 C; 12 G; 4 T; 0 U; 0 Other;
Query Match             100.0%;  Score 32;  DB 55;  Length 32;
  Best Local Similarity   100.0%;  
  Matches   32;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCCGAAGGGAATGGATACTGAGGGAATAGCAA 32
              ||||||||||||||||||||||||||||||||
Db          1 GCCGAAGGGAATGGATACTGAGGGAATAGCAA 32

For SEQ ID No: 2
SQ   Sequence 32 BP; 12 A; 11 C; 4 G; 5 T; 0 U; 0 Other;
Query Match             100.0%;  Score 32;  DB 55;  Length 32;
  Best Local Similarity   100.0%;   Matches   32;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TCCCGAGAACTCTCACAATATCCAAACAGCAG 32
              ||||||||||||||||||||||||||||||||
Db          1 TCCCGAGAACTCTCACAATATCCAAACAGCAG 32
For SEQ ID No: 3
SQ   Sequence 45 BP; 12 A; 8 C; 13 G; 12 T; 0 U; 0 Other;
Query Match             100.0%;  Score 45;  DB 55;  Length 45;
  Best Local Similarity   100.0%;  Matches   45;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAACATTACGTCTTATGTCCAGATACGTGGCCGTGATAGGAGTGA 45
              |||||||||||||||||||||||||||||||||||||||||||||
Db          1 GAACATTACGTCTTATGTCCAGATACGTGGCCGTGATAGGAGTGA 45


        Cheng et al. teach a recombinase polymerase  amplification reagent dry powder comprising the reagent components consisting of 1 mmol/L dNTP, 90ng/ul SSB protein, 120 ng/ul recA  recombinase (SC-recA/BS-recA), 30 ng/ul Rad51, 30 ng/ul Bsu DNA polymerase, 100ng/ul creating kinase, 100mmol/L Tricine 20% PEG, 5 mmol/l dithiothreitol and Exo  exonuclease and a buffer A comprising 20% PEG, buffer B comprising 280mM MgAc (page 3 paragraphs under the subheading invention content, and example 2 indicating the reagent components and concentrations) Cheng et al. teach that the method provides quick, efficient and high sensitive amplification of the low copy number target nucleic acid and produce an increased amplification yield (page 4-5, paragraphs under subtitle ‘beneficial effects).
               Lorraine et al. teach a point-of-care recombinase polymerase amplification assay wherein Lorraine et al.  uses a point of care device comprising a magnetic stirrer and a magnetic steel bead added to the reaction mixture, for mixing the reaction contents with the nucleic acid in a sample (page 2, paragraph 2 and paragraph 1 on page 3 under subheading ‘introduction) wherein Lorraine et al. teach that  the mixing using steel bead and magnetic stirrer improved the detection of the target nucleic acid (page 5, paragraph 3, page 7, paragraph 1 starting with ‘in conclusion…’).
           It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the invention, to modify the method of Wang et al. with the amplification reagent components and concentrations as taught by Cheng et al. and Lorraine et al. to improve the sensitivity of detection of the target nucleic acid. The .
                                                    

                                                       Conclusion
           No claims are allowable.         
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.